Title: To George Washington from Burgess Ball, 19 August 1794
From: Ball, Burgess
To: Washington, George


               
                  Dear sir,
                  Bath [Berkeley County, Va.] 19th of Aug: 94.
               
               Yours of the 10th came to hand yesterday, and this I shall send by the first Opporty that offers to any of the Post towns, there to be put in the Mail.
               Nothing can be more distressing, at this time, than the Conduct
                  
                  of the People opposed to the Excise in Pensylva., and I know how much it must distress you. As far as I’ve been able to judge of the dispositions of the People in the Counties of Loudon Berkely & Frederick, from being in Compy now & then, I am inclined to think the People of those Counties wou’d be induced to parade pretty strong, that is, provided officers were appointed who had their Confidence. I have not seen Genl Dark or Genl Morgan, but have understood, that they are much averse to the Measures adopted by the Insurgents—Previous to your Proclamation, & the sendg out Commissioners, the Oppinions of those I heard were much divided, but since, it seems unanimously admitted, by those who have ever been opposed to the Excise, as well as those who always thought it a good Law, that if the Commissioners effected nothing, & the Insurgents continued to defy the Government, Force was absolutely necessary, and they ought to be brought to subjection—Your Proclamation, & sendg out Commissioners, has given (I believe) great Satisfaction. Genl Morgan I concieve wd be a proper Man to have a Command, as he wd, sooner than any other, get the men to march from those Counties and probably on meeting the Insurgents wd be more dreaded—Genl Darke is very popular in this County, and (I think) wd very soon get a no. of men to march.
               I’ve had a good deal of Conversation in this County with a Capt. Stephenson (now at Bath) a man who rais’d the finest Compy to go against the Indians, and in the shortest time—He says he will go chearfully, & he knows Darke will if order’d—Stephenson is now (I believe) his Brigade Major, & is realy a Clever officer—Morgan I’ve not hear’d so particularly abt, but it is here said, that he says he will go if orderd—It was but a little while before I left Loudon, that the Outrage commensed, so that I hear’d very little there abt it; but, in Conversasition with Genl Mason (Thompson) who has always been opposed to the Excise he admitted it was a lawless procedure & ought to be crushed—The Excise Law seems by a great many (& I fear by the major part) to be very much condemn’d but those with whom, of that Class, I have convers’d, admit that a repeal of it in a proper manner, is the only move that ought to be attempted. Mr Robt Brooke of Fredericksbg, who is here, and who has always been as much oppos’d to the Law as any one, speaks also in that way—He is the leading man (I believe) in our Assembly,
                  
                  & is expected to be the next Governor.  Upon the whole sir, it seems the general Oppinion that if moderate measures will not bring the deluded People to a Sence of their duty, force must, as they dread the Idea of a State of Anarchy, wch otherwise must infallably ensue. God grant your Ex<er>tions in this affair, as all others, may be crown’d with Success. I’ve been at this Place abt 5 days, and instead of fin<ding> relief I am much worse, but hope it may be, that the Water after weakening may prove a restorative. I left <my> Family at Colo. Washingtons, where a<ll> were well of both families—with Complimts to Mrs Washington, I am Dr sir yr affect. servt
               
                  B. Ball
               
            